

117 HRES 623 IH: Expressing the sense of the House of Representatives that political violence, violent speech, and inciteful language have no place in our political discourse and should be wholly condemned.
U.S. House of Representatives
2021-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 623IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2021Mr. Cawthorn submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives that political violence, violent speech, and inciteful language have no place in our political discourse and should be wholly condemned.Whereas political violence in America is never acceptable;Whereas political will of Americans is expressed at the ballot box through secure and safe elections;Whereas it is the duty of the House of Representatives to condemn all forms of political violence in the United States of America; andWhereas the following calls for political violence have been ignored and not condemned by the Democratic Party or the House of Representatives:When they go low, we kick ’em. That’s what this new Democratic Party is about.—Former United States Attorney General Eric Holder;Let’s make sure we show up wherever we have to show up. And if you see anybody from that Cabinet in a restaurant, in a department store, at a gasoline station, you get out and you create a crowd. And you push back on them. And you tell them they’re not welcome anymore, anywhere. We’ve got to get the children connected to their parents.—Congresswoman Maxine Waters;I will go and take Trump out tonight!—Congresswoman Maxine Waters;People Will Do What They Do.—Speaker Nancy Pelosi responding to violent mobs in America;There needs to be unrest in the streets for as long as there is unrest in our lives.—Congresswoman Ayanna Pressley;Show me where it says that protests are supposed to be polite and peaceful.—Chris Cuomo;If we were in high school I’d take him behind the gym and beat the hell out of him.—President Joe Biden;They’re still going to have to go out and put a bullet in Donald Trump. And that’s a fact—Rick Wilson;I have thought an awful lot about blowing up the White House,—Madonna; andI hope Trump is assassinated.—Democratic State Senator Maria Chappelle-Nadal: Now, therefore, be itThat it is the sense of the House of Representatives that political violence, violent speech, and inciteful language have no place in our political discourse and should be wholly condemned. 